Citation Nr: 0925720	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-43 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In June 2007, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2008, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  In December 2008, 
the Board remanded the case for further development by the 
originating agency.  The case has been returned to the Board 
for further appellate action.


FINDING OF FACT

Hepatitis C was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Analysis

The Veteran contends that his currently demonstrated 
hepatitis C was contracted during his active military 
service.  Specifically, he contends that he was put at risk 
for hepatitis through a blood transfusion during surgery to 
repair a shoulder injury in 1967; by being exposed to the 
blood of wounded soldiers he provided care for on the 
battlefield after sustaining varying degrees of open injuries 
of his own, and through sharing razors with others during 
service.  The Veteran also suggests that he might have 
incurred hepatitis C from the inoculation gun used to give 
mass inoculations during service.

Service treatment records are negative for any complaints, 
treatment or diagnosis for hepatitis C and the Veteran does 
not contend that he was treated during service for the 
disease.  The medical evidence of record reflects and the 
Veteran acknowledges that he was initially diagnosed with 
hepatitis C in 2002.  See October 2002 treatment report from 
the Gastroenterology Associates of Pensacola, P.A.

However, the Veteran argues that although the disease was not 
manifest until 2002, since he incurred some of the risk 
factors for hepatitis C during his active military service, 
the disease was incurred at that time.  

The Veteran claims that he was told by a doctor that multiple 
blood transfusions were given to him after he was wounded in 
action in the Republic of Vietnam.  But while the record 
contains detailed treatment records for that wound, no 
medical evidence shows that any transfusions were given.  And 
evidence by a layperson of what a medical professional told 
him is not competent medical evidence because the medical 
information has been filtered through a layperson's 
understanding. Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(the connection between the layman's account, filtered as it 
was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence).  

As for the other risk factors, the Veteran is competent to 
testify that he had open injuries when he came into contact 
with the blood of wounded soldiers during combat in the 
Republic of Vietnam, that he shared razors with other 
soldiers, and that he received inoculations during service.  
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (lay person is 
competent to testify of the observable series of events 
leading to an injury).  This constitutes competent evidence 
that these events 
occurred and raises a possibility that the Veteran became 
infected with hepatitis C during service.  But merely because 
one or more of the risk factors occurred does not mean that 
the Veteran's current hepatitis C should be service-
connected.  There must be competent medical evidence linking 
the current disability with a disease, injury or event during 
service.

In an October 2002 report, showing treatment for hepatitis C, 
R. T., a physician's assistant, indicated in the history 
section of her report that the Veteran likely acquired the 
hepatitis virus by blood transfusion in Vietnam.  The Board 
finds that this statement lacks probative value for three 
reasons.  First, the medical professional failed to discuss 
any other risk factors and provided no reasoning to support 
her statement.  A medical opinion that is a bare conclusion 
is not probative without a factual predicate in the record.   
Miller v. West, 11 Vet. App. 345, 348 (1998).  Second, the 
statement is based on erroneous facts since the Veteran's 
treatment records show that he was not given any transfusions 
during service and there is nothing in the record to show 
that she examined any medical records to reach such a 
conclusion.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Finally, from its inclusion in the history 
portion of the treatment record and the wording of the 
statement, it appears to be a record of what the Veteran told 
her.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, R. T.'s opinion does not constitute competent 
medical evidence relating the Veteran's current hepatitis C 
to a disease, injury, or event during service.

The Veteran was afforded a VA examination in June 2006.  The 
examiner, after reviewing all the records in the Veteran's 
claims file, including the treatment records for his shoulder 
wound, indicated that he found no evidence of the Veteran's 
ever receiving a blood transfusion during service.  As for 
the Veteran's exposure to the blood of other soldiers on the 
battlefield, the examiner noted that there was no 
documentation of that either, and he indicated that he 
considered that an unlikely cause of hepatitis C without 
evidence of an open wound.  Regarding the other risk factors, 
the examiner noted that in the absence of better 
documentation, he could not provide any further opinion.

In response to a December 2008 remand, the Veteran was 
provided his most recent VA examination in March 2009.  The 
examiner noted the Veteran's history of smoking, drug use and 
heavy alcohol use.  He also noted the Veteran's reports of 
exposure to wounded soldiers in service, and a blood 
transfusion in service.  The Veteran also denied any tattoos, 
piercings, multiple sex partners, cocaine use, dialysis or IV 
drug use.  

With regard to the Veteran's in-service shoulder injury, the 
examiner noted that the Veteran's combat wound in March 1967 
was a two-inch fragment wound over the right infrascapular 
area without chest wall penetration, as the Veteran's chest 
was protected by the shoulder blade.  He also noted that 
there was no artery or nerve damage, and that the wound was 
sutured under local anesthetic.  In addition, the examiner 
noted that the Veteran's CBC (blood count) was normal, 
showing no evidence of blood loss anemia.  According to the 
examiner, a blood transfusion would not have been given under 
such circumstances.  The examiner also noted the Veteran's 
report of being told that he had a lot of antibodies in his 
blood, possibly indicating previous transfusion.  However, 
the examiner indicated that such a situation can occur simply 
by taking blood pressure medication and noted that it is not 
an indication of previous blood transfusion.  He also noted 
that during service, the Veteran was not a combat medic and 
his infantry position would have been quite low risk.  

The examiner diagnosed the Veteran with chronic hepatitis C, 
status post interferon therapy, in remission.  He noted that 
a significant number of alcohol abusers become secondarily 
infected with HCV for reasons that are not entirely clear.  
He also noted that hepatitis C is quite easily transmitted by 
accidentally using someone's razor or toothbrush and 
indicated that he could not say, without resorting to mere 
speculation, the precise onset of the Veteran's HCV 
infection.  However, the examiner opined that the Veteran's 
hepatitis C is less likely than not caused by or related to 
his military service.  

The only other evidence of a nexus between the Veteran's 
current diagnosis of hepatitis C and his active military 
service is the Veteran's own statements.  This is not 
competent evidence of the alleged nexus since the Veteran 
does not have the medical expertise to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The Veteran's representative argues that because the Veteran 
served in combat in the Republic of Vietnam during war, his 
statements about his blood transfusions should be sufficient 
to establish that he incurred hepatitis C during service.  
Section 1154(b) of Title 38 of the United States Code 
provides that in the case of a Veteran who engaged in combat 
with the enemy in active military service during a period of 
war, VA will accept as sufficient proof of in-service 
incurrence of a disease or injury alleged to have been 
incurred during service, satisfactory lay or other evidence 
of in-service incurrence if consistent with the 
circumstances, conditions, or hardships of such service.  
Such proof will be sufficient notwithstanding the lack of 
official records of its incurrence and VA must resolve every 
reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 
1154(b).  In-service incurrence can be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

That provision is not relevant to the matter at issue here.  
This is not a situation where the fact of the Veteran's 
injury during combat is in controversy.  There is no doubt 
that the Veteran was wounded during combat.  But the events 
at issue here concern what happened later at the hospital, 
after the Veteran was removed from combat.  The Veteran has 
no personal knowledge that he received a transfusion while he 
was in the hospital.  Thus, the special evidence rule of 38 
U.S.C.A. § 1154(b) that provides extra credibility in combat 
situations does not apply here.  In any event, even if the 
Veteran had received a blood transfusion, his claim would 
fail because the record contains no evidence that his current 
hepatitis C is related to active military service.

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102. Whatever the evidence for the first two requirements 
for service connection, the only competent nexus opinion in 
the record is against the claim.  When the evidence against 
the claim is much greater than that in favor, that doctrine 
is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that in December 2002, prior to the 
initial adjudication of the claim, and in January 2004 and 
February 2005, the Veteran was provided with the notice 
required by section 5103(a).  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the Veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the Veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded an appropriate VA examination.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


